Citation Nr: 0213557	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease with peptic esophagitis.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
pursuant to an Order of the United States Court of Appeals 
for Veterans Claims which vacated a March 2000 decision of 
the Board.  That Board decision was based on an appeal from 
an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the benefits sought on appeal.  The veteran 
served on active service from October 1952 to November 1973.  
The Board notes that the Order of the Court indicated that 
the Board decision was vacated and remanded for 
readjudication.  However, that Board decision contained three 
favorable determinations, service connection for bilateral 
hearing loss and tinnitus, and a finding that new and 
material evidence had been presented to reopen the claim of 
service connection for gastroesophageal reflux disease with 
peptic esophagitis.  The Board will conclude that the 
favorable claims were not the subject of the Court's vacate 
Order.  Thus, the issue on appeal has been phrased 
accordingly.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
gastroesophageal reflux disease with peptic esophagitis is 
causally related to service, including in-service exposure to 
environmental hazards consistent with his performance of his 
duties.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease with peptic 
esophagitis was incurred in service.  38 U.S.C.A. § 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was remanded by the Court for the very purpose of 
review in light of the VCAA.  Following the Court's remand, 
the Board notified the veteran and his attorney of the need 
for evidence to complete his claim on the merits and of the 
Board's intent to assist the veteran in obtaining evidence.  
In February 2002, the Board undertook development of the 
issue as permitted by newly enacted regulations.  The veteran 
was provided an examination and additional pertinent records 
were sought.  The veteran was informed that this evidence 
would be considered.  Since the communications and actions by 
the VA meet the standard set forth by the VCAA, the Board 
finds that no further development is needed. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including peptic ulcer disease, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The veteran urges that his gastroesophageal reflux disease 
with peptic esophagitis was incurred in service.  He is 
contending that his current gastrointestinal disorder is 
related to service as he was exposed to chemicals as a 
firefighter, which affected his digestive system.  He also 
notes that during his duties in fire prevention he was 
required to fill many fire extinguishers with carbon 
tetrachloride and chlorobromone.  As set forth below, 
following a review of the entirety of the record, including 
and with particular weight given to the most recent VA 
medical opinion, the Board finds that the evidence is evenly 
balanced for and against the claim, and that service 
connection is in order.  

Service medical records show some gastrointestinal 
symptomatology during service.  On one occasion 
gastroesophageal reflux was suspected.  The veteran was 
treated on several occasions during his active service for 
gastrointestinal symptomatology, and was variously diagnosed 
with or treated for gastritis, epigastric pain, gastritis 
reflux into esophagus (esophageal), and functional 
gastrointestinal spasm.  

VA examinations in 1973 and 1974 failed to make a diagnosis, 
instead noting symptoms were controlled and due to 
overindulgence in things like coffee.  Medical records from 
the Grand Island VAMC dated from August 1974 to September 
1978 contain February 1975 notations showing the veteran 
complained of upset stomach for the prior two years, and was 
diagnosed with a possible ulcer.  Medical records from the 
Des Moines VAMC dated from August 1974 to January 1990 
contain January 1986 notations from the Occupational Safety 
and Health Administration (OSHA) showing he complained of 
upset stomach not relieved by antacid.  November 1997 medical 
notations reveal a diagnosis of hiatal hernia with reflux.

A November 1981 VA examination report shows the veteran 
reported constant indigestion, but no diagnosis was rendered 
at that time.  Medical records from the Kansas City VAMC 
dated from March 1998 to May 1998 show the veteran had 
dyspepsia and abdominal pain, and note he underwent an upper 
endoscopy revealing severe reflux esophagitis and a hiatal 
hernia.

Articles from OSHA discussing certain chemical samplings 
indicate that carbon tetrachloride causes gastrointestinal 
pain.  A May 1998 VA stomach examination report indicates the 
veteran had a diagnosis of gastroesophageal reflux disease 
with peptic esophagitis.  His symptoms were deemed to be 
consistent with long-standing gastroesophageal reflux disease 
that was recently associated with dysphagia secondary to 
ingestion of solid foods.  A barium swallow examination 
performed on the veteran was consistent with peptic 
esophagitis and thickening of the folds in the esophagus, 
which caused him mild to moderate disability.  However, his 
diagnosis was not deemed to be directly related to the fact 
that he served in the military.

In accordance with the Board's February 2002 development 
memorandum, the veteran was examined by a VA gastrointestinal 
specialist in March 2002.  The examination was thorough and 
extensive, and contained a review of all of the pertinent 
history.  The physician examined the veteran and summarized 
that it is at least as likely as not that the veteran's 
claimed gastroesophageal reflux disease with peptic 
esophagitis is related to the inservice symptomatology.  
Also, it was concluded that the claimed gastroesophageal 
reflux disease with peptic esophagitis became manifest in 
service, and was incurred in service.  It was also concluded 
that the disease was at least as likely as not related to in-
service or post-service gastroparesis.  

The veteran's attorney submitted additional evidence, 
including an article about the health hazards of 
firefighting, in September 2002.  Additional VA outpatient 
treatment records dated through the present time show that 
the veteran has continued to be symptomatic with 
gastroesophageal reflux disease with peptic esophagitis.  

Thus, the 2002 VA specialist's opinion is favorable to the 
veteran's claim.  The opinion supports the assertion that the 
current complaints are related to service.  Although there is 
evidence against the claim, the Board notes that the recent 
VA medical opinion was thorough and based on a review of the 
entirety of the record as well as on an examination of the 
veteran.  It is more thorough than the earlier opinion and 
took into account the 1998 negative opinion.  Ultimately, it 
is for these reasons the 2002 opinion is accorded greater 
probative weight.  

The Board notes that the 2002 VA opinion supports the 
veteran's claim, and actually indicates that there is a 
causal relationship between the veteran's gastrointestinal 
disease and service.  The Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Thus, the 
2002 VA doctor's opinion is, for the reasons stated, adopted 
by the Board.

Overall, the Board concludes that the evidence is evenly 
balanced for and against the claim of service connection for 
gastroesophageal reflux disease with peptic esophagitis.  
Therefore, his claim for that benefit is granted.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is for 
application in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for gastroesophageal reflux disease with 
peptic esophagitis is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

